Laughlin, J. (dissenting):
This is an action over on a judgment recovered against plaintiff by one Bossiter who was the owner of a building situate at the southeast corner of Broadway and Bond street in the city of Hew York, on account of damages sustained by the premises being flooded, which was caused by an offset pipe being left uncapped on the eleventh floor of the building, thereby permitting the water, when turned on, to escape. The plaintiff was a builder and he contracted with, the owner of this building for the installation of a system of plumbing and piping. Plaintiff sublet this work to the defendant. *774It was alleged in the complaint upon which judgment was recovered against the plaintiff and to which action this defendant was not a party, that plaintiff, after taking the contract for this work, sublet the work to the defendant herein and that this defendant negligently left said offset pipe uncapped and that the plaintiff herein thereafter negligently turned over the work as completed with this pipe still uncapped. The learned counsel for the plaintiff insisted upon the trial that the judgment in the other action was conclusive upon all the issues. The learned counsel for the defendant insisted that that judgment did not necessarily determine the negligence of the defendant and the learned trial court took that view, and, no further evidence being offered by the plaintiff, dismissed the complaint. The defendant had notice of the pendency of the other action and was duly called upon to defend the same. If, therefore, the judgment necessarily constitutes an adjudication of the defendant’s negligence, he is concluded by the judgment, but I am of opinion that it does not. The allegation in the former action that this, defendant negligently left the pipe uncapped was not a material allegation. This defendant was not a party, to that action and no recovery could be had therein against him. The allegation was merely an item of evidence, and even as evidence it was not essential to the issue.
It was not important to show who constructed the pipe or. whether the sub-contractor fully performed his contract. It was sufficient to warrant a recovery by the plaintiff in the former action for him. to show'that the defendant therein, who is the plaintiff herein, was guilty of negligence in turning over the work in this uncompleted condition, and it was quite immaterial to that issue whether'when this defendant left the work the pipe was or was not capped, for the plaintiff herein would have been equally guilty of negligence had one of his own employees subsequently" removed the cap, or had it been otherwise removed under circumstances involving a duty on him to discover such a removal.
I am, therefore, of opinion that the judgment should be affirméd.
Clarke, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.-